Case: 18-30407      Document: 00515111776         Page: 1    Date Filed: 09/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                      No. 18-30407                         FILED
                                                                   September 10, 2019
                                                                      Lyle W. Cayce
LEE LUCAS,                                                                 Clerk

                                                 Plaintiff-Appellee

v.

JERRY GOODWIN, individually and in his official capacity; PAULA
MILWEE, individually and in her official capacity; ROBERT RACHAL,
individually and in his official capacity; RAHMAN SINGH, individually and in
his official capacity,

                                                 Defendants-Appellants


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CV-425


Before KING 1, HIGGINSON and DUNCAN, Circuit Judges:
PER CURIAM: *
       Lee Lucas, Louisiana prisoner # 338382, filed suit under 42 U.S.C.
§ 1983 complaining that officials at the David Wade Correctional Center and
Louisiana Department of Public Safety and Corrections were deliberately
indifferent to his serious medical needs, in violation of the Eighth Amendment,


       1 Judge King concurs in the judgment only.
       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30407     Document: 00515111776     Page: 2   Date Filed: 09/10/2019


                                  No. 18-30407

because they denied him a root canal treatment allegedly “prescribed” by a
prison dentist. The district court rejected appellants’ assertions of qualified
immunity and denied their motion for summary judgment on the individual
capacity claims that Lucas asserted against them. They now appeal.
      A district court’s denial of a motion for summary judgment is ordinarily
not immediately appealable, but the denial of a motion for summary judgment
based upon qualified immunity is a collateral order that is capable of
immediate review. See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); Kinney
v. Weaver, 367 F.3d 337, 346 (5th Cir. 2004) (en banc). However, in such an
appeal, this court’s jurisdiction is limited to issues of law. Kinney, 367 F.3d at
346. “That is, [this court] has jurisdiction only to decide whether the district
court erred in concluding as a matter of law that officials are not entitled to
qualified immunity on a given set of facts.” Id. at 347.
      Here, appellants attack only factual disputes that lie beyond our
jurisdiction on interlocutory appeal. They contest the district court’s finding
that, read in the light most favorable to Lucas, the record establishes a factual
dispute as to whether Lucas was “prescribed” a specific dental treatment or
whether tooth extraction was instead appropriate. We lack jurisdiction on
interlocutory appeal to consider a “challenge [to] the district court’s
assessments regarding the sufficiency of the evidence.” Kinney, 367 F.3d at
347. By contrast, appellants have not properly raised any challenge to the
materiality of the factual dispute found by the district court, which we would
have jurisdiction to review. See id. (explaining that we have jurisdiction to
review “the materiality of any factual disputes, but not their genuineness”)
(quotation marks and citation omitted). That is, appellants have not argued
that they would still be entitled to qualified immunity and summary judgment




                                        2
    Case: 18-30407     Document: 00515111776       Page: 3   Date Filed: 09/10/2019


                                    No. 18-30407

even if the prison dentist “prescribed a treatment other than extraction,” the
“given set of facts” on which the district court’s decision was based.
      Because appellants have neglected to identify a legal issue that we may
review in this interlocutory appeal, see Kinney, 367 F.3d at 346, they have
failed to invoke this court’s jurisdiction, see SCF Waxler Marine, L.L.C. v. ARIS
T M/V, 902 F.3d 461, 464 (5th Cir. 2018). Accordingly, we DISMISS the appeal
for lack of jurisdiction. See id.




                                         3